Citation Nr: 0715599	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  98-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a 
removal of a mass (schwannoma) of the pelvic area, to include 
as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim of 
entitlement to service connection for a schwannoma of the 
pelvic area.  This issue was remanded for further development 
in August 2000 and September 2003, and now returns again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed a tumor in his 
pelvis, diagnosed as a schwannoma, which he believes is 
cancerous, and related to his exposure to radiation during 
Operation Castle.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 
(Fed. Cir. 1997).  First, there are certain types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c; 38 C.F.R. § 3.309(d).  Secondly, 38 
C.F.R. § 3.311(b) includes a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions specified in that regulation are met.  38 
C.F.R. § 3.311(b) further states that, if the veteran has 
one of the radiogenic diseases, a dose estimate should be 
obtained and the case will be referred to the VA Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that 
it is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed.Cir. 1994).

Thus the RO, pursuant to 38 C.F.R. § 3.311, wrote to the 
Defense Threat Reduction Agency (DTRA) and requested a 
radiation dose estimate.  The RO provided information 
regarding the veteran, including his assigned units during 
service.  In response, the DTRA wrote in April 2000 that 
historical records confirmed that the veteran was a 
participant of Operation Castle, during which he was 
exposed to ionizing radiation as a result of nuclear 
weapon testing.  The veteran was found to have sustained a 
neutron dose of 0, and a gamma dose of 5.1, with an 
external upper bound of 10.0 rem.  He was found to have an 
internal committed dose to the pelvis of less than .1 rem.

The RO subsequently requested an opinion from the VA 
Compensation and Pension service, which in turn referred 
the request to the Under Secretary for Health.  In 
September 2000, Susan Mather, M.D., M.P.H., the Chief 
Public Health and Environmental Hazards Officer, gave an 
opinion, based in part on the above referenced dose 
estimate, regarding the likelihood that the veteran's 
schwannoma was due to radiation exposure in service.  The 
opinion weighed against the claim, in part, due to the 
estimated level of exposure.

The National Research Council (NRC) published a report on 
May 8, 2003, that found the methods used by the DTRA to 
calculate reconstructed dose estimates required under 38 
C.F.R. §3.311, while generally valid for estimating 
average dose exposure, used methodology to calculate 
upper-bound doses for both external and inhaled exposures 
which often underestimated exposure and was highly 
uncertain.  As a result, in cases such as the present one, 
where the veteran claims exposure to radiation from 
atmospheric weapons testing, a request must be sent to the 
DTRA for a revised dose estimate.  See Veterans Benefits 
Administration Fast Letters 03-31, 04-20.

As a result, the RO did attempt to request a revised dose 
estimate; however, an estimate was not requested from 
DTRA, but rather from the Naval Dosimetry Center, which 
indicated that the veteran did not have any occupational 
exposure to ionizing radiation in service.  However, the 
Board notes that the issue in question is not the level of 
occupational exposure to ionizing radiation, but rather 
the level of exposure the veteran had during nuclear 
testing, which revised estimate must be obtained from 
DTRA.  Accordingly, the Board will remand this case again 
for a proper revised dose estimate to be obtained from 
DTRA.

Accordingly, this case is REMANDED for the 
following:

1. The RO should request a revised dose 
estimate from the DTRA.  The information 
contained in the letter to DTRA should 
include the regulation under which the 
request is made (38 C.F.R. § 3.311); the 
veteran's name, address and phone number; 
the veteran's branch of service and 
service number; the veteran's social 
security number; the veteran's 
organization or unit of assignment at the 
time of exposure; dates of assignment at 
the radiation-risk activity; a full 
description of the duties at the radiation 
risk activity (with enclosure of copies of 
the veteran's statements and other 
pertinent documents); and a description of 
the disease claimed, to include the 
location of all tumors.  See VBA Fast 
Letter 04-20.

2. If, and only if, the revised dose 
estimate is higher than the one previously 
provided, the case should again be 
referred to the Under Secretary for 
Benefits to obtain an opinion as to 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not, or that 
there is no reasonable possibility,
   that the veteran's schwannoma resulted 
from exposure to
ionizing radiation during active service, 
taking into consideration the factors 
listed under 38 C.F.R. § 3.331(e).  If 
required, the Under Secretary for Benefits 
should consider whether an opinion from an 
outside consultant is necessary to address 
this claim, per 38 C.F.R. § 3.311(d).
   
3.  The appellant and his representative 
should be informed of the 
findings/determination of the Under 
Secretary for Benefits and, in this 
regard, they should be provided copies of 
any reports, medical opinions, and 
determinations made in connection with 
this referral.

4. Following completion of the above, the 
RO should, in accord with 38 C.F.R. 
§ 3.311(b)(1)(iii) and (f), readjudicate 
the issue on appeal and in connection 
therewith, discuss all evidence received 
since the January 2007 supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



